[adayletter102420191001.jpg]
October 24, 2019 Mr. Andrew Day 196 Gloucester Avenue Oakville, Ontario L6J 3W6
Re: Severance Dear Andy: I am pleased to inform you that the severance
provisions in your Employment Contract dated March 30, 2017, by and between you
and Internap Corporation and its subsidiary Technologies IWeb, Inc. (the
“Company”), as amended by your Promotion Letter dated December 13, 2018
(collectively, the “Employment Agreement”) has been revised and replaced as
follows: SEVERANCE: Subject to the Release requirement described below, you will
also be eligible for severance (i) equal to 12 months base salary plus target
bonus (as if you met 100% of target bonus objectives) upon a termination without
Cause (as defined below), payable over 12 months in accordance with the normal
payroll cycles of the Company; or (ii) equal to 12 months base salary plus
target bonus (as if you met 100% of target bonus objectives) multiplied by 1.5,
payable over 12 months in accordance with the normal payroll cycles of the
Company, for a termination without Cause within 24 months following a Change in
Control (as defined in the Internap Corporation 2017 Stock Incentive Plan).
“Cause” means the occurrence of any of the following: (i) the willful and
continued failure by you to substantially perform your material duties to the
Company; (ii) your willful and continued failure to substantially follow and
comply with such specific and lawful directives of the Company that are not
inconsistent with your position; (iii) you have been convicted of, or pleaded
nolo contendere to a felony involving moral turpitude; (iv) you have engaged in
fraud against the Company or misappropriated Company property or the property of
the Company’s Affiliates (other than incidental property) resulting in a
material economic or financial injury to the Company or any Affiliate; (v) you
materially breach any Company policy, which breach causes (A) financial to the
Company or (B) real or potential reputational harm to the Company. Release
Requirement. The obligation of the Company to make severance payments described
above is subject to your delivering to the Company an executed release of claims
in a form prepared by and acceptable to the Company (the “Release”) and any
applicable revocation period with respect to said Release expiring (without



--------------------------------------------------------------------------------



 
[adayletter102420191002.jpg]
a revocation by you) within 60 days following your termination of employment.
Subject to any six-month delay required pursuant to the following paragraph, the
severance payments shall commence on the first payroll date following the end of
said 60 day period, provided that, the cumulative amount that would have
otherwise been payable to you during such 60 day period shall be paid to you in
a lump sum on such first payroll date following the end of the 60 day period.
For the avoidance of doubt, the Release shall also require an acknowledgement
and/or restatement of any post-termination obligations to the Company you may
have at the time of your termination, including any non-competition,
non-solicitation, confidentiality and invention obligations. If you have any
questions, please give me a call. Sincerely, /s/ Peter D. Aquino Peter D. Aquino
Agreed and accepted: /s/ Andrew Day Andrew Day



--------------------------------------------------------------------------------



 